EXHIBIT INTERNATIONAL STEM CELL CORPORATION CERTIFICATE OF DESIGNATIONS OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES E PREFERRED STOCK The undersigned, Kenneth C. Aldrich and William B. Adams, do hereby certify that: 1.They are the Chief Executive Officer and Secretary, respectively, of International Stem Cell Corporation, a Delaware corporation (the “Corporation”). 2.The Corporation is authorized to issue 20,000,000 shares of preferred stock, 3,400,040 of which have been issued or are outstanding. 3.The following resolutions were duly adopted by the Board of Directors: WHEREAS, the Certificate of Incorporation of the Corporation provides for a class of its authorized stock known as preferred stock, comprised of 20,000,000 shares, $0.001 par value per share, issuable from time to time in one or more series; WHEREAS, the Board of Directors of the Corporation is authorized to fix the dividend rights, dividend rate, voting rights, conversion rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of preferred stock, which shall consist of up to 500 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF PREFERRED STOCK 1.Designation, Amount and Par Value.The series of preferred stock shall be designated as the Corporation’s Series E Preferred Stock (the “Series E Preferred Stock”) and the number of shares so designated shall be 500 (which shall not be subject to increase without the consent of all of the holders of the Series E Preferred Stock (each a “Holder” and collectively, the “Holders”).Each share of Series E Preferred Stock shall have a par value of $0.001 per share. 1 2.Dividends and Other Distributions.Commencing on the date of the issuance of any such shares of Series E Preferred Stock (each respectively an “Issuance Date”), Holders of Series E Preferred Stock shall be entitled to receive dividends on each outstanding share of Series E Preferred Stock (“Dividends”), which shall accrue in shares of Series E Preferred Stock on a daily basis at a rate equal to 10.0% per annum. a.Any calculation of the amount of such Dividends payable pursuant to the provisions of this Section2 shall be made based on a 365-day year and on the number of days actually elapsed during the applicable calendar quarter, compounded annually. b.So long as any shares of Series E Preferred Stock are outstanding, no dividends or other distributions will be paid, declared or set apart with respect to any Junior
